141 F.3d 1174
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.David CHANCE, Plaintiff-Appellant,v.Charles D. MARSHALL, Warden, Bill J. Bunnell, Warden ofC.C.I., Tehachapi, California, L.R. Snider,Program Administrator, C.C.I. andCalifornia Attorney General,Defendants-Appellees.
No. 94-15045.D.C. No. CV-90-00993-DLJ.
United States Court of Appeals, Ninth Circuit.
Submitted Mar. 10, 1998**.Decided Mar. 17, 1998.

Appeal from the United States District Court for the Northern District of California D. Lowell Jensen, District Judge, Presiding.
Before FLETCHER, BEEZER, and LEAVY, Circuit Judges.
MEMORANDUM*
David Chance, a California state prisoner, appeals pro se the district court's sua sponte dismissal before issuance of summons of his 42 U.S.C. § 1983 action against defendant prison officials alleging violations of the First and Fourteenth Amendments.  We have jurisdiction pursuant to 28 U.S.C. § 1291, and we reverse and remand.
Because Chance's complaint has an arguable basis in law and fact and states a claim upon which relief can be granted, the district court improperly dismissed the complaint before issuance of the summons.  See 28 U.S.C. §§ 1915(e)(2)(B), 1915A.  Accordingly, we reverse and remand to the district court for issuance of summons and service on defendants.
REVERSED and REMANDED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3